The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 20 October 2022; which amends claims 1, 2, 5, 7, 16, 17 and 19.  Claims 1-20 remain pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks, the previously presented 35 U.S.C. §112(b) rejection of claims 5, 7 and 16 is deemed to have been overcome and is, therefore, withdrawn.
However, claims 1-20 are newly rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In amended claim 1, the introduced wherein clause has been presented as a mere statement of desired result, without more, which has no clear support within the body of the claim.  In this case, the recited function of having no limit to a number of distinct subsystems that are associated with the single meter does not follow from the recited claim language.  Hence, the limitation is vague and indefinite, since it has no clear metes and bounds.  Similarly applies to claims 17 and 19.
The remainder of the claims are now rejected as necessarily incorporating the above-noted ambiguity of their parent claims.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
As per the independent claims, Applicant argues that “the Converse control system is designed to work in a particular operating environment that is distinct from the operating environment of the subject matter of this disclosure … the Converse operating environment is one where there is an available power source … that … has only a fixed power generating capability. Converse's control system must operate within this important operating constraint, as the purpose of the system is [to] distribute that fixed amount of power … to the loads (consumers) that need it to enable the vessel to operate efficiently. In contrast, the control system and method of the subject disclosure operate in an entirely different environment, namely, where a "site" at issue has "distinct subsystems associated with a single meter," and where there is "no limit on [the] number of distinct subsystems." The "no limit" aspect is reflective of the notion that the "site" (e.g., buildings, EV charging stations, DERs, etc.) is coupled to the electrical grid; unlike the marine vessel with its fixed power generating capability, there is no restriction on the amount of power that can be distributed from the grid to the site and those subsystems. In other words, the "power" available for distribution in this context is not a fixed asset that cannot be exceeded” (page 9 of the instant response).  This argument is not persuasive, because it is not supported by the instant claim language.  Contrary to Applicant’s assertion, use of the terms “site” and “meter,” and the “no limit” aspect, do not necessitate having the claimed system coupled to the electrical grid, since no electrical grid, nor coupling thereto, is actually claimed.  In this case, the broadest reasonable interpretation of the term “site” is a location/system, which “reads-on” the example vessel of Converse et al.; while the broadest reasonable interpretation of the term “meter” is a gauge/monitor/measuring device, which “reads-on” the control system (comprising a controller and plurality of sensors) of Converse et al.  As per the “no limit” aspect, Converse et al. teaches connection to “a plurality of loads or consumers” (para[0002], which “reads-on” the instantly claimed distinct subsystems), without indicating any limit to such plurality of loads/consumers.  Applicant appears to be limiting the teachings of Converse et al. only to an example embodiment; namely a marine vessel.  Although this one example embodiment of Converse et al. would necessarily have a limited number of loads/consumers (i.e.; distinct subsystems, as instantly claimed), it does not necessitate that other embodiments would be so limited.  Examiner notes that Converse et al. further asserts “the power system 20 may be used in any environment” (para[0013], emphasis added by Examiner).  Although Converse et al. further asserts that any such environment may include “in particular, those that are isolated from other power systems” (para[0013]), such an assertion does not limit the teachings to only such a particular/example environment.
Applicant furthers this argument by emphasizing that Converse et al. is directed to an “isolated power system” (page 9 of the instant response) and arguing “To meet the claim as now amended, a skilled person would need to modify Converse to operate with a non-isolated power system … [which] would change the principle of operation of the prior art invention being modified” (page 10 of the instant response).  This argument is not persuasive, since (1) the teachings of Converse et al. are not limited to an isolated power system, as noted above, and (2) the instant claim language does not support Applicant’s assertion that the instant claims are directed only to a non-isolated power system, as noted above.  Hence, no such modification of Converse et al. has been proposed nor implied.
Applicant further argues that “To further emphasize the operating environment for the subject claims, each independent claim now also clarifies that the "two or more distinct subsystems being associated with a single meter [operate] independently of one another such that coincident peaks for the site as measured at the single meter cannot be predicted." In Converse, each of the loads always runs at its rated capacity or not (depending only on whether it is receiving any of the power that is available from the fixed power generating source). In Converse, the coincident peaks that may occur from operating those loads is always known and predictable” (spanning pages 10-11 of the instant response).  This argument is not persuasive, since Converse et al. teaches that loads are actuatable (para[0013, 0029]), and “some consumers 30 may require a full electrical load to operate while others may be variable load consumers that may operate at less than their full load” (para[0028, 0032], emphasis added by Examiner).  Hence, Applicant’s assertion that the coincident peaks that occur in Converse et al. are always known and predictable is deemed to be inaccurate.
Applicant further argues that “In Converse, the control system is comparing "the total available electrical power response to [a] total maximum power demand" from the on-line consumers; thus, Converse does not assess power requirements of the loads "against one another" as specified” (page 11 of the instant response).  This argument is not persuasive, since Converse et al. teaches the ability to “prioritize the current flow to consumers” (para[0027]), and “In order to prevent overloading the generators 23 and unwanted tripping of a circuit breaker, the load management system 38 may be configured to determine the maximum possible load on the bus 31 as a result of all of the operating consumers 30, and control the operation of the consumers based upon that maximum possible load and the available power response of the on-line generators 23 … By limiting the amount of current available to be drawn, the load management system 38 may permit the power generation management system 37 to increase the maximum available power response and ultimately reach the desired maximum available power response and thus permit the operation, albeit sometimes in a delayed manner, of all of the desired consumers 30 without tripping any circuit breakers” (para[0030-0031]).  Converse et al. further teaches that “the data maps may also include the characteristics and performance as well as the maximum power demand of each consumer 30 that may be operatively connected to the bus 31. In addition, the data maps may also store whether each consumer may be operated at less than full load and the relative priority of the operation of the consumers” (para[0032]), and “the load management system 38 may also the configured to manage power delivered to the consumers 30. For example, the delivery of power to certain consumers 30 may be prioritized over the delivery of power to other consumers … the load management system may reduce or terminate power delivery to some consumers while maintaining full power delivery to other consumers. In one embodiment, the load management system 38 may provide full power to each consumer 30 based upon the relative priority of the consumers until all of the total available electrical power response has been distributed to the consumers. In another embodiment, the load management system 38 may provide full power to some of the consumers 30 and less than full power to others of the consumers” (para[0037]).  Hence, power needs of the loads/consumers of Converse et al. are assessed against each other, as instantly claimed.
Applicant further argues that “Converse "comparing" operation here is done to avoid the control system exceeding the fixed power generation capability in the operating environment; as noted above, this is not a constraint in the claim here, "wherein there is no limit to a number of distinct subsystems that are associated" with the power being distributed. Stated another way, the Converse comparison is done solely to prevent the plurality of consumers from exceeding that fixed power generating capability, but not for the claimed purpose of "generating an optimal power capacity limit for each subsystem." … because Converse does not generate any "optimal power capacity limit for each subsystem," it follows logically that the reference also does not teach "providing each respective subsystem with its generated optimal power capacity limit." Instead, the Converse control system simply prioritizes the consumers and distributes power to them with whatever power capacities can be provided at a particular time given the overall fixed nature of the power generation capability that is available from the vessel power plant” (page 11 of the instant response).  This argument is not persuasive, firstly, because the instant claims do not define an optimal power capacity limit.  In this case, the operation of individual loads/consumers at power capacities which do not trip any circuit breakers (para[0031]) is deemed to fall within the scope of operating such loads/consumers at an “optimal power capacity limit.”  Secondly, whether such generation of an optimal operational limit for the loads/ consumers of Converse et al. is further constrained by any fixed power generating capability (or not) is not relevant to the instant claims, since the instant claims are not limited to a non-isolated power system, as noted above in paragraphs 5a-b.  
As per claim 2, Applicant further argues that Converse et al. does not provide for the instantly claimed “generated optimal power capacity is provided continuously” (page 12 of the instant response).  This argument is not persuasive, because the control system of Converse et al. (comprising the power generation management system and the load management system working in tandem and in continuous communication) maintains the operation of the loads/consumers in such a manner that overloading of the generators and tripping of circuit breakers are continuously avoided (para[0030]).  Applicant’s reference to para[0037], wherein the control system “may reduce or terminate power delivery to some consumers while maintaining full power delivery to other consumers,” in order to support the assertion that an optimal power capacity limit is not provided continuously to each subsystem, is misplaced.  In this regard, the instant claims “read-on” the teaching of Converse et al. that the power supplied to variable loads/consumers (para[0028, 0032]) is controlled in an optimized manner, as noted above in paragraph 5e.  Furthermore, Examiner notes that such reducing power delivery to a consumer at any particular instance in time would be the “optimal power capacity” for that consumer at that time, in order to avoid overloading of the generators/tripping of circuit breakers.  As per Applicant’s reference to the termination of power delivery to some consumers, Examiner notes that such a teaching pertaining to additional functionality is not relevant to the instant claims.  In this regard, Converse et al. teaches the invention as instantly claimed, and the fact that is discloses additional functionality, not claimed, is irrelevant. 
As per the remainder of the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1-6, 8, 9, 12, 17 and 19 stand rejected under 35 U.S.C. §103, as being unpatentable over Converse et al. (U.S. Patent Application Publication No. 2017/0283024) in view of Almeida, Jr. et al. (U.S. Patent Application Publication No. 2014/0350744).
As per claim 1, Converse et al. teaches the instantly claimed method of controlling distribution of power for a site serving an aggregate of electric loads contained within two or more distinct electrical subsystems (para[0017]), wherein loads in a subsystem exhibit cycling and non-cycling operations, the two or more distinct subsystems being associated with a single meter (abstract; para[0001-0003, 0013]) and operating independently of one another such that coincident peaks for the site as measured at the single meter cannot be predicted (para[0013, 0028-0029, 0032], mix of full/variable load consumers which can be actuated by users), comprising: for each subsystem, and with respect to a forecast time period of interest (para[0021], anticipated load requirements), computing … a relationship between a target power requirement to service all loads within the subsystem (para[0007, 0035], maximum power demand of each of the plurality of on-line consumers and/or total maximum power demand; para[0027-0030], load management system) and an available maximum power requirement of the subsystem (para[0007, 0034], available electrical responses for each of the plurality of generators and/or total available electrical power response; para[0021, 0024, 0026], power generation management system); … assessing power requirements of the distinct electrical subsystems against one another … (para[0007], compare the total available electrical power response to the total maximum power demand, and upon the total maximum power demand exceeding the total available electrical power response, limit power to the plurality of on-line consumers to no more than the total available electrical power response; para[0027], prioritize consumers; para[0030-0032]; para[0037-0038], provide power to each consumer based upon priority/percentages) and, in response, generating an optimal power capacity limit for each subsystem (para[0005], match the output of the generator sets with the desired power required for the various loads; para[0031], permit controlled operation to avoid tripping circuit breakers; para[0007, 0016, 0036], limit power to the plurality of on-line consumers to no more than the total available electrical power response; para[0037-0038], provide power to each consumer based upon priority/percentages); and providing each respective subsystem with its generated optimal power capacity limit (para[0007, 0016, 0031, 0036], limit power provided to consumers); wherein there is no limit to a number of distinct subsystems that are associated with the single meter (para[0002, 0013]).
However, Converse et al. does not teach the instantly claimed computing of a grade of service (GoS) measure for each subsystem nor basing assessment upon such a measure.  In this regard, Almeida, Jr. et al. teaches that it was known in the power management art to utilize such GoS information (abstract; para[0011-0012, 0029]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a measure in the system of Converse et al., since Almeida, Jr. et al. teaches a resultant minimization of power draw collisions that lead to coincident peak demand (para[0029]).  Similarly applies to claims 17 and 19.
As per claim 2, Converse et al. teaches that each instantly claimed generated optimal power capacity is provided continuously (XXXXXXXXXXX), and each respective subsystem uses the generated optimal power capacity limit to optimize operation of the loads with the subsystem (para[0007, 0016, 0036], load management system limits power to consumers).
As per claim 3, Converse et al. teaches the instantly claimed recomputing the target power requirement to be within the generated optimal power capacity limit and generating an execution strategy such that the electrical loads within the subsystem achieve their power requirement objectives within the recomputed target power requirement (para[0005], match the output of the generator sets with the desired power required for the various loads; para[0007, 0016, 0036], limit power to the plurality of on-line consumers to no more than the total available electrical power response; para[0037-0038], provide power to each consumer based upon priority/percentages).
As per claim 4, Converse et al. teaches that the instantly claimed assessing power requirements of the distinct electrical subsystems based on the measures dynamically recomputes the optimal power capacity limits for the subsystems until the measure converges to a given value for all subsystems (para[0005], match the output of the generator sets with the desired power required for the various loads; para[0007, 0016, 0036], limit power to the plurality of on-line consumers to no more than the total available electrical power response; para[0037-0038], provide power to each consumer based upon priority/percentages).
As per claim 5, although Converse et al. teaches Applicant’s invention substantially as instantly claimed, Converse et al. does not provide that the instantly claimed given value is 1.  However, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired thresholds/constraints for the given value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
As per claim 6, Converse et al. teaches the instantly claimed repeating the operations continuously (para[0001], dynamically controlling).
As per claim 8, Converse et al. teaches that the instantly claimed at least one electrical subsystem comprises a set of remotely-controllable fixed assets that are independently or collectively governed by a control device (para[0013], controlled from locations on-board/off-board the vessel).
As per claim 9, Converse et al. teaches that the instantly claimed fixed assets comprise heating and ventilation (HVAC) equipment (para[0013]).
As per claim 12, Converse et al. teaches that for the instantly claimed electrical subsystem comprising fixed assets, the target power requirement is based on one or more of: weather data, market conditions, and a priority (para[0037], based upon priority).
Accordingly, claims 7, 10, 11, 13-15, 18 and 20 stand rejected under 35 U.S.C. §103, as being unpatentable over Converse et al. (U.S. Patent Application Publication No. 2017/0283024) in view of Almeida, Jr. et al. (U.S. Patent Application Publication No. 2014/0350744), as applied to claims 1, 17 and 19 above, further in view of Pessina (U.S. Patent Application Publication No. 2012/0001487).
As per claim 7, although the combination of Converse et al. and Almeida, Jr. et al. teaches Applicant’s invention substantially as instantly claimed, neither Converse et al. nor Almeida, Jr. et al. provide that the instantly claimed distinct subsystems comprise two or more of: a submetered building system, and a submetered electric vehicle (EV) charging system, and a distributed energy resources (DER) system.  In this regard, Pessina teaches that it was known for electrical loads in a building management system to include electric vehicle charging systems, to which vehicles are known to randomly connect (abstract; claims 1-2).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such types of loads in the combined system of Converse et al. and Almeida, Jr. et al., since Converse et al. teaches applicability to any environment that uses power (para[0013]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Similarly applies to claims 14, 15, 18 and 20.
As per claims 10 and 11, although the combination of Converse et al. and Almeida, Jr. et al. teaches Applicant’s invention substantially as instantly claimed, neither Converse et al. nor Almeida, Jr. et al. provide that the instantly claimed at least one electrical subsystem comprises a set of remotely-controllable variable and volatile assets with independent power access points, which comprise battery charging equipment for electric vehicles.  In this regard, Pessina teaches that it was known for electrical loads to include remote electric vehicle charging systems (abstract; para[0070, 0138, 0142]; claims 1-2).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such types of loads in the combined system of Converse et al. and Almeida, Jr. et al., since Converse et al. teaches applicability to any environment that uses power (para[0013]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per claim 13, although the combination of Converse et al. and Almeida, Jr. et al. teaches Applicant’s invention substantially as instantly claimed, neither Converse et al. nor Almeida, Jr. et al. provide for the instantly claimed electrical subsystem comprising variable and volatile assets, the target power requirement is based on one or more of: schedule and tariff data, market conditions, and a priority.  In this regard, Pessina teaches that it was known for electrical loads to include variable and volatile assets, such as electric vehicle charging systems (abstract; claims 1-2), and to base control upon market conditions (para[0005-0007], demand response programs respond to prices/incentives), while Converse et al. further teaches use of priority considerations (para[0037]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such constraints, and include such types of loads, in the combined system of Converse et al. and Almeida, Jr. et al., since Converse et al. teaches applicability to any environment that uses power (para[0013]), since Pessina teaches a reduction in cost for the consumer (para[0005-0007]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claim 16 is rejected under 35 U.S.C. §103, as being unpatentable over Converse et al. (U.S. Patent Application Publication No. 2017/0283024) in view of Almeida, Jr. et al. (U.S. Patent Application Publication No. 2014/0350744) further in view of Pessina (U.S. Patent Application Publication No. 2012/0001487), as applied to claims 1, 14 and 15 above, further in view of Paul et al. (U.S. Patent Application Publication No. 2012/0245750; newly cited).
As per claim 16, although the combination of Converse et al., Almeida, Jr. et al. and Pessina teaches Applicant’s invention substantially as instantly claimed, neither Converse et al., Almeida, Jr. et al. nor Pessina provide that the instantly claimed set of EVs are granted capacity equal to a minimum of a pair of values ({maximum EV charging rate}, {maximum EV Supply Equipment (EVSE) charging rate} in order of earliest departure time until a maximum capacity of the EV charging subsystem is exceeded, at which point a last EV is granted a fraction of its maximum charging capacity.  In this regard, Paul et al. teaches that it was known in the art to manage and prioritize scheduling of dynamic EV charging operations based upon maximum EV charging rate, maximum EVSE charging rate, EV departure times, in order to avoid exceeding charging system capacity (abstract; Figs 3-4, 7-8; para[0004-0005, 0022-0024, 0035, 0061-0063, 0073, 0082, 0085, 0094-0100).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such calculations in the combined system of Converse et al., Almeida, Jr. et al. and Pessina, since Paul et al. teaches a resultant avoidance of exceeding charging capacity.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
11/9/22